PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/219,820
Filing Date: 13 Dec 2018
Appellant(s): Saleh et al.



__________________
Joshua A. Hamberger
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/14/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	The following grounds of rejection are applicable to the appealed claims:
Claim Objections
Claim 12 is objected to because of the following informalities:  The word “mantissa” is misspelled as “manitssa.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-9, 10-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woop et al. (“Watertight Ray/Triangle Intersection”) in view of Laine et al. (US 20200051314).
	Re claim 1, Woop teaches a method for detecting a hit between a ray and a triangle, the method comprising (see p. 69: “At ray-triangle intersection time…”):
projecting, into a viewspace of the ray, vertices of the triangle (see p. 69: “At ray-triangle intersection time, we first calculate the transformed triangle vertices related to the ray origin P then transform these translated vertices using the transformation M:”)
by transforming the vertices of the triangle and a vertex representative of a direction of the ray, into a coordinate system in which the ray direction has x and y components of 0 (see p 68: “As affine transformation, we choose a transformation that simplifies the ray R to the unit ray R’ with origin P’ = (0,0,0) and direction D’ = (0, 0, 1)”).  Woop teaches the ray with x and y component of zero).
and each of the vertices and the ray have z components that are unmodified by the coordinate transformation unit (see p. 69, wherein Dz is negative and un modified in the transformation M).
determining barycentric coordinates that describe the location of the point of intersection of the ray relative to the vertices of the triangle in two-dimensional space (see p. 68, wherein in the second stage, the simplified intersection problem is accurately solved using 
And interpolating the barycentric coordinates to generate a numerator and a denominator for a time of intersection of the ray with the triangle (see p. 69, wherein the calculation is performed at ray-triangle intersection time), (see p. 69-70, wherein determinant det=U+V+W and a scaled hit distance T is obtained), and (see p. 70, “As this distance is calculated using non-normalized barycentric coordinates, the actual distance still required division by det…normalized barycentric coordinates u = U/det, v= V/det, w= W/det and unscaled hit distance t=T/det”).  Woop teaches interpolating the barycentric coordinates to generate a numerator (T) and denominator (det) for a time of intersection of the ray with the triangle.
Woop teaches watertightness and rounding modes such as rounding to a nearby number on p. 70, but does not explicitly teach wherein determining the barycentric coordinates is performed using a non-directed rounding mode.
However, Laine teaches wherein determining the barycentric coordinates is performed using a non-directed rounding mode (see [0201], rounding to zero during computations).  Laine teaches wherein the determining of the barycentric coordinates is performed using non-directed rounding mode (rounding to zero is undirected as it neither negative nor positive).
Woop and Laine teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Woop’s watertight ray/triangle intersection testing with a non-directed rounding mode, as taught by Laine, as the references are in the analogous art of watertight ray/triangle intersection testing.  An advantage of the modification is that it achieves 
Re claim 2, Woop and Laine teaches claim 1.  Furthermore, Laine teaches wherein:
the non-directed rounding mode comprises a floating point rounding mode in which the mantissa of the barycentric coordinates and/or of intermediate values used to calculate the barycentric coordinates is rounded in a manner that is not dependent on sign (see [0201], rounding to zero, wherein rounding to zero is a floating point rounding mode that is not dependent on sign because the value is zero).  For motivation, see claim 1.
Re claim 3, Woop and Laine teaches claim 2.  Furthermore, Laine teaches wherein the non-directed rounding mode comprises a round towards zero mode in which the mantissa of the barycentric cordinates and/or of intermediate values used to calculate the barycentric coordinates is rounded such that after rounding, the mantissa has a smaller magnitude than before rounding (see [0201], rounding to zero, which causes the mantissa to be zero and smaller than the value before rounding).  For motivation, see claim 1.
Re claim 5, Woop and Laine teaches claim 1.  Furthermore, Woop teaches wherein the non-directed rounding mode does not include a directed rounding mode that comprises a floating point rounding mode in which the mantissa of the barycentric coordinates and/or of intermediate values used to calculate the barycentric coordinates is rounded such that the magnitude of the mantissa is either increased or decreased depending on sign (see p. 72, round to nearest mode is activated) and (see p.73, rounding modes with -∞ and +∞).  Furthermore, Laine teaches a non-directed rounding mode (see [0201], rounding to zero during computations).  Thus, Woop and Laine teaches a plurality of selectable rounding modes 
Re claim 6, Woop and Laine teaches claim 5.  Furthermore, Woop teaches wherein the directed rounding mode includes a round to positive infinity mode or a round to negative infinity mode (see p.73, rounding modes with -∞ and +∞).  
Re claim 7, Woop and Laine teaches claim 1.  Furthermore, Woop teaches wherein transforming the vertices of the triangle and the vertex representation of the direction of the ray into the coordinate system comprises performing floating point calculations (see p. 68, Watertight Ray-Triangle Intersection, wherein in the first stage, an affine transformation is applied to the ray and vertices of the triangle to simplify the intersection problem, and floating point computations in first stage as well as double precision computations in second stage).  Woop teaches watertightness and rounding modes such as rounding to a nearby number on p. 70, but does not explicitly teach does not explicitly teach non-directed rounding mode.
However, Laine teaches non-directed rounding mode (see [0201], rounding to zero during computations).  For motivation, see claim 1.
Re claim 8, Woop and Laine teaches claim 1.  Furthermore, Woop teaches wherein    determining the barycentric coordinates includes a step that calculates a barycentric coordinate as CxBy -BxCy, where Cx and Cy are x and y coordinates of one of the vertices that bounds the edge associated with the barycentric coordinate and Bx and By are x and y coordinates of another of the vertices that bounds the edge associated with the barycentric coordinates 
(see p. 69, U= Cx’By’ – Cy’Bx’) and (see p. 78, Appendix B (“/ ∗ c a l c u l a t e s c a l e d b a r y c e n t r i c c o o r d i n a t e s ∗ /

Re claim 9, Woop and Laine teaches claim 8.  Furthermore, Woop teaches wherein determining the barycentric coordinates further comprise rounding the product of CxBy according to a rounding mode, rounding the product to a rounding mode, and rounding the difference of CxBy-BxCy according to a rounding mode (see p. 69, U= Cx’By’ – Cy’Bx’) and (see p. 78, Appendix B (“/ ∗ c a l c u l a t e s c a l e d b a r y c e n t r i c c o o r d i n a t e s ∗ /
float U = Cx*By - Cy*Bx;”), (see p. 68, Watertight Ray-Triangle Intersection, wherein in the first stage, an affine transformation is applied to the ray and vertices of the triangle to simplify the intersection problem, and floating point computations in first stage as well as double precision computations in second stage).  Thus, Woop teaches the evaluation of U as a floating value, and rounding performed throughout the process.
Woop teaches watertightness and rounding modes such as rounding to a nearby number on p. 70, but does not explicitly teach does not explicitly teach non-directed rounding mode used for rounding.
However, Laine teaches non-directed rounding mode used for rounding (see [0201], rounding to zero during computations and rounding at multiple particular results).  For motivation, see claim 1.
Claims 10-12, 14-18 claims limitations in scope to claims 1-3, 5-9 and is rejected for at least the reasons above.
Claims 19-20 claim limitations in scope to claim 1-2 and are rejected for at least the reasons above.  Furthermore, Laine teaches a central processing unit and accelerated .
Claims 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woop et al. (“Watertight Ray/Triangle Intersection”) in view of Laine et al. (US 20200051314) and Maiyuran et al. (US 20160189327).
Re claim 4, Woop and Laine teaches claim 2.  Furthermore, Woop teaches wherein the rounding mode comprises a round to nearest equal mode in which the mantissa of the barycentric coordinates and/or of intermediate values used to calculate the barycentric coordinates is rounded (see p. 72, wherein round-to-nearest mode is active to round to a floating point value).  Woop thus teaches a rounding mode such as a nearest equal mode). 
Woop and Laine do not explicitly teach wherein the non-directed rounding mode comprises a round to nearest equal mode, wherein the rounding is to the nearest even number.
However, Maiyuran teaches wherein the non-directed rounding mode comprises a round to nearest equal mode, wherein the rounding is to the nearest even number (see [0056], where rounding may use a round to nearest even mode).
Woop, Laine and Maiyuran teaches claim 4.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Woop and Laine’s plurality of rounding modes including rounding to nearest mode to explicitly include round to nearest even mode, as taught by Maiyuran, as the references are in the analogous art of processing for precision in a mathematical computation.  An advantage of the modification is that it achieves the result of expanding on the plurality of rounding modes explicitly taught by Woop and Laine, such as 
Claim 13 claims limitations in scope to claim 4 and is rejected for at least the reasons above.


(2) Response to Argument
Appellant’s arguments in the appeal brief filed 4/14/2021 have been fully considered, but are not persuasive:
	Re claims 1, 10, and 19, Appellant argues on p. 7-9, that the prior art of Laine does not teach rounding barycentric coordinates using a non-directed rounding mode.  Specifically, appellant argues that the cited paragraph [0201] of Laine does not state barycentric coordinates, and only discusses intersection results, and thus does not rounding to a non-directed rounding mode.
	Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In this case, the prior art of Woop teaches determining barycentric coordinates that describe the location of the point of intersection of the ray relative to the vertices of the triangle in two-dimensional space (see p. 68, wherein in the second stage, the simplified 
	Furthermore, it is stated that Woop teaches watertightness using barycentric coordinates describing the point of intersection and rounding modes such as rounding to a nearby floating point number on p. 70, but does not explicitly teach wherein the rounding is performed using a non-directed rounding mode
However, Laine teaches wherein determining the barycentric coordinates is performed using a non-directed rounding mode (see [0201], rounding to zero during computations).  Laine teaches wherein the determining of the barycentric coordinates using rounding (as taught by Woop) is performed using non-directed rounding mode (rounding to zero is undirected as it is neither negative nor positive).  Thus, Woop’s teachings of rounding to determine barycentric coordinates by a rounding mode in view of Laine’s teachings of rounding to zero as a non-directed rounding mode, teaches claim 1.
Furthermore, to address appellant’s concerns, Laine at [0202-0203] & [0214-0221] is explicitly teaches barycentric coordinates, and is directed towards intersection coordinates provided by barycentric coordinates for further processing.

	Appellant further argues on page 9 that Laine does not describe non-directed rounding mode with sufficient particularity, and is too vague to teach non-directed rounding mode.  Specifically, the disclosure simply states that a number “may get rounded to zero.”  However, this is not the same thing as using a non-directed mode.  In a non-directed rounding mode, number may be rounded to values other than zero.  Paragraph [0201] does not mention rounding to any value other than zero…In addition, paragraph [0201], does not state that a mode should be used in which all values that are sufficiently close to zero are rounded to zero, which is what would occur in a non-directed rounding mode.  Instead, paragraph [0201], states that values may get rounded to zero.  However, values could get rounded to zero in both a directed rounding mode and a non-directed rounding mode (for example, round to positive infinity or round to negative infinity are modes that could round negative values or positive values to zero, respectively).
	Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein non-directed values may be rounded to values other than zero, modes should be used in which all values that are sufficiently close to zero are rounded to zero, and rounding to positive infinity or negative infinity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim states, wherein determining the barycentric coordinates is performed using a non-directed rounding mode, and thus the claims are interpreted to require a single type of rounding mode that is non-directed.
Laine at [0201] teaches, “Intersection results may be inaccurately determined at or near an edge or vertex of a triangle because small results are often computed at these locations and rounding in floating point arithmetic operations can produce insufficient precision to make accurate spatial determinations. For example, computations for a ray intersection near an edge or vertex will produce a small positive or negative value, which may get rounded to zero during the computations by the limited precision computation hardware. To address this issue, example non-limiting embodiments use fused floating point operation units configured to combine multiple floating-point arithmetic operations to efficiently achieve higher numerical precision. The fused floating point operation units may be implemented in hardware included in the TTU and in some example embodiments, in the Ray Triangle Test (RTT) block of the TTU (see e.g., block 720 in FIG. 9).”  
Thus, adding to the teachings of rounding modes taught by Woop, Laine teaches wherein rounding of positive or negative values are rounded to zero depending on the precision.  This is interpreted by the examiner as unsigned rounding, as regardless of the sign of the number (such as a positive or negative values for a ray intersection) the small positive or negative value is rounded to zero based on a precision (what significant precision to round the number, such as double precision or floating values, for example).  Thus, Woop in view of Laine teaches rounding performed using non-directed rounding such as when a positive or negative value is rounded to zero.
	Furthermore, Appellant’s arguments regarding, “…values could get rounded to zero in both a directed rounding mode and a non-directed rounding mode (for example, round to positive infinity or round to negative infinity are modes that could round negative values or positive values to zero, respectively),” appears to contradict appellant’s specification at [0054], wherein RTP (round to positive infinity) and RTN (round to negative infinity) is explicitly stated directed rounding modes.  So it is unclear to the examiner how the arguments about RTP and RTN (which is rounding to infinity and explicitly directed), are examples of non-directed rounding modes such as round to zero, as required by the claims and as taught by Woop in view of Laine.


Appellant further argues on p. 9-10 that the statement that the values may get rounded to zero could indicate that in one rounding mode, positive values are rounded to zero and in another rounding mode, negative values are rounded to zero.
	Examiner respectfully disagrees.
Laine at [0201] teaches Intersection results may be inaccurately determined at or near an edge or vertex of a triangle because small results are often computed at these locations and rounding in floating point arithmetic operations can produce insufficient precision to make accurate spatial determinations. For example, computations for a ray intersection near an edge or vertex will produce a small positive or negative value, which may get rounded to zero during the computations by the limited precision computation hardware. To address this issue, example non-limiting embodiments use fused floating point operation units configured to combine multiple floating-point arithmetic operations to efficiently achieve higher numerical precision. The fused floating point operation units may be implemented in hardware included in the TTU and in some example embodiments, in the Ray Triangle Test (RTT) block of the TTU (see e.g., block 720 in FIG. 9).”  Thus, adding to the teachings of rounding modes taught by Woop, Laine teaches wherein rounding of positive or negative values are rounded to zero.  This 
	Appellant’s argument that in one rounding mode, positive values are rounded to zero and negative values are rounded to zero as not teaching non-directed rounding appears to contradict appellant’s specification.  Appellant’s specification at [0054] teaches wherein round to zero (RTZ) is non-directed.  Furthermore, in RTZ mode, the mantissa (the decimal or float number) would be rounded to 1010, since the magnitude of the mantissa is rounded towards zero. “This is true regardless of whether the number has a positive or negative sign.”
Woop in view of Laine teaches rounding regardless of whether the number has a positive or negative sign, which is a consistent interpretation in light of the specification, and thus teaches non-directed rounding of a number, such as when determining barycentric coordinates.  Thus, Woop in view of Laine teaches claims 1, 10, and 19.

Regarding claims 7 and 16, Appellant’s argues on p. 10-11 that Laine does not teach that transofmring the vertices of the triangle and the vertex representation of the direction of the ray into the coordinate system comprises performing floating point calculations with a non-directed rounding mode, specifically, because Woop in view of Laine does not teach non-directed rounding.



Regarding claims 9 and 18, Appellant’s argues on p. 11-13 that Woop in view of Laine does not teaching rounding the products of CxBy, BxCy, and CxBy-BxCy according to a non-directed rounding mode because Woop does not state that the calculations are performed with rounding.
Examiner respectfully disagrees.  As stated in the final rejection, Woop teaches wherein determining the barycentric coordinates further comprise rounding the product of CxBy according to a rounding mode, rounding the product of BxCy to a rounding mode, and rounding the difference of CxBy-BxCy according to a rounding mode (see p. 69, U= Cx’By’ – Cy’Bx’) and (see p. 78, Appendix B (“/ ∗ c a l c u l a t e s c a l e d b a r y c e n t r i c c o o r d i n a t e s ∗ /
float U = Cx*By - Cy*Bx;”), (see p. 68, Watertight Ray-Triangle Intersection, wherein in the first stage, an affine transformation is applied to the ray and vertices of the triangle to simplify the intersection problem, and floating point computations in first stage as well as double precision 
Woop teaches watertightness and rounding modes such as rounding to a nearby number on p. 70, but does not explicitly teach does not explicitly teach non-directed rounding mode used for rounding.
However, Laine teaches non-directed rounding mode used for rounding (see [0201], rounding to zero during computations and rounding at multiple particular results).
To further address appellant’s concerns that Woop does not teach rounding, examiner points specifically to appendix on p. 78, “/*fallback to test against edges using double precision*/:
wherein the product CxBy, CyBx, and CxBy – CyBx is explicitly taught and a double precision rounding is explicitly used in the equation.  Thus, it is known to one of ordinary skill that the value is rounded to a double precision value.
Thus, Woop explicitly teaches rounding performed in the determination of the barycentric coordinates, and Woop in view of Laine teaches wherein the rounding is performed using non-directed rounding.
Appellant’s remaining arguments for claims 1-20 have been fully considered, but are not persuasive, for at least the reasons above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/DEVONA E FAULK/Supervisory Patent Examiner, Art Unit 2616                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.